The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1-5, 7-10, 20-21, 23-25 are pending in the instant application.    Claims 20 and 23-25 are withdrawn due to the amendment to the claims.  Claim 6, 11-19, and 22 have been canceled.  This action is written in response to applicant’s correspondence submitted 03/04/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final. 
Claims 1-5, 7-10 and 21 are under examination.  Claims 1-5, 7-10 and 21 are under examination with regard to the combination of the 4 genes ELAV4, CADPS, RGS17, and KCNJ11. 
	
Withdrawn Rejections
The rejection of claims 1-5, 7-10, and 21 under 35 USC 102(a)(1) is withdrawn in view of the amendment to the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the judicial exception of an abstract idea and law of nature. The claims recite abstract ideas that include mental processes.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea or law of nature.  This rejection was previously presented and is rewritten below.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception)? Yes claims 1-5 and 7-10 are directed to abstract ideas and a natural phenomenon.
With regard to claim 1, comparing said expression levels to expression levels of the same
said one to four transcribed sequences in known reference specimens, wherein said reference specimen is a known pancreatic neuroendocrine tumor the step of comparing and classifying the sample as containing pancreatic neuroendocrine tumor cells if said expression levels are positively correlated to the said transcribed sequences in the reference specimen, wherein said pancreatic neuroendocrine tumor cells, the step of comparing and classifying is directed to a mental process including evaluation of previously recorded information.  The step of classifying is further directed to a law of nature, the natural correlation between the expression level of ELAV4, CADPS, RGS17, and KCNJ11 and presence of carcinoma. 
The claims recite the abstract idea of mental processing of “comparing” expression levels and “classification” of the sample.  Neither the specification nor claims set forth limiting definitions for comparing or classifying and each of these steps have been given their broadest reasonable interpretation as including a step that can be accomplished mentally.  For instant, an individual may read a medical report, information in a database to ascertain the expression level of known pancreatic neuroendocrine samples, particularly by reading results obtained by a process of microarray hybridization analysis, comparing the data from the sample to the known sample by critical thinking process wherein one mentally compares the expression level of panel of gene in a sample to a level in known samples and concluding a subject as likely to not have neuroendocrine tumor, including the recited subtypes which is performed by critical thinking or by verbally or written communication. 
Additionally the claims are directed to a naturally occurring thing or natural phenomenon which is a natural principle:  an asserted correlation between expression level and pancreatic neuroendocrine tumor.  This conclusion is supported with steps such as classifying the sample as containing neuroendocrine tumor.  
These judicial exception is not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  While the claim recites administering a tyrosine kinase or mTOR inhibitor when said subject’s sample is classified as containing neuroendocrine tumor cell,  this therapy is conditional and does not provide any information as who is to be treated, that it does not even require to take the classification step outcome into account when deciding which treatment to administer because the subject sample is classified as containing any neuroendocrine tumor cells making the limitation inclusion in this claim at best nominal.  Additionally the step of treating is conditional as the claim recites “when said sample is classified as containing neuroendocrine cells” however the classification step only classifies pancreatic neuroendocrine cells not any neuroendocrine cells and the recitation of “when”  is conditional.  Additionally the classifying step occurs only if expression levels are positively correlated and classifying the sample is a conditional step as such the step of administering is a conditional step.  Claim 1 tells a relevant audience about the expression and classification of a tumor and at most adds a suggestion that the doctor take those laws into account when treating their patients and the limitation fails to meaningfully limit the claim because it does not require any particular application of the recited classification and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The recitation of generic recitation of detection of expression RNA or cDNA or recitation of well-known routine and conventional expressed RNA or cDNA in a sample and comparison to known neuroendocrine samples does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  Additionally the recitation of classifying as pancreatic neuroendocrine tumor is the recitation of a law of nature and recitation of abstract idea.  
With regard to claim 2-5 and 7-10, the claims further limit the step of determining mRNA expression levels of one to four sequences in a sample obtained from a subject.  The claims do not further limit or include additional elements that integrate the law of nature and abstract idea recited within the claims.  These claims further limit the step of determining mRNA expression.
Step 2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception? No.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Based upon consideration of all the relevant factors with respect to the claims as a whole, as well as consideration of elements/steps in addition to the judicial exceptions the present claims fail to meet the elements required for patent eligibility.  The rationale for this determination is explained below:
               Besides the abstract comparison and classification steps within the claims, the claims do not set forth any additional elements or steps that are not generically recited and do not require specific reagents that in combination would be significantly more than the judicial exception.   Dependent claims recite detection by cDNA copies, amplification, quantitative PCR, formalin fixed paraffin embedded sample, which are well known routine and conventional methods in expression analysis. 
Obtaining a biological sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additional steps of determining gene expression of the combination of ELAV4, CADPS, RGS17, and KCNJ11 in a sample and comparison of expression to expression levels in known neuroendocrine tumor samples are well-understood, routine, and conventional activities.  For example, the prior art of Erlander (US 2006/0094035 A1) teaches detecting expression to classify tumors, including expression of AY03398 and BC015754 in neuroendocrine cells (see para 59-61 and pages 10-12).  The prior art of Ma (Arch Pathol Lab Med, April 2006 vol 130 pp  465-473) teaches that analysis of expression of ELAV4 and CADPS RNA expression in neuroendocrine cells was routine in the art (see table 3 and 4).  And the prior art of Clark et al (US 2006/0019256) teaches analysis of expression of ELAV4 and CADPS in the context of tumor analysis including pancreas and thyroid cancer, was routinely practiced in the art.
The steps are recited at such a high level of generality that they amount to insignificant presolution activity, necessary steps for data gathering for anyone who wishes to carry out the required comparing step.  The detection of expression merely instructs a scientist to use well established, routine and conventional expression analysis techniques to gather data necessary for the comparing and classification, including previously recorded database analysis of microarray data.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine of transformation of particular article, or combination of elements in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant's invention, and at the time the application was filed.  Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps does not automatically confer eligibility on a claim directed to an abstract idea.  Additionally, the method claims does not result in an inventive concept that transforms the natural phenomenon of the association of neuroendocrine tumor cells with expression of ELA4, CADPS, RGS17, and KCNJ11, and the rejected claims as a whole are not significantly more than the judicial exception upon which they are based.  The rejected claim require only the steps of gathering data related to expression of panel of gene, and then making a prognosis or conclusion based on the expression.  Additional elements related to the nature of the sample are not steps that amount to significantly more that the judicial exception.  The claim limitations are general data gathering and analysis methods, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite.  Nothing is added by identifying the steps to be used in making the determination because those determining expression of a panel of gene is generically recited and the techniques were the well-understood, routine, and conventional techniques that a scientist would have thought of when instructed to detect expression of a panel of genes.  Thus, the claim as a whole does not amount to significantly more than the exception itself.   
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps and prognosis step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 5-6 of the response mailed 03/04/2022.  The response asserts that claim 1 has been amended to recite a method for treating pancreatic neuroendocrine tumor in a subject comprising administering a tyrosine kinase or mTOR inhibitor when said subject’s sample is classified as containing neuroendocrine tumor cells.  The response asserts the claims now recite a method of treating a pancreatic neuroendocrine tumor comprising administering a particular treatment – a tyrosine or mTOR inhibitor.  The response asserts that the claims integrate the judicial exception into a practical application.  This response has been reviewed but not found persuasive.  The claims as amended are conditional and the administering step recites administering a tyrosine kinase or mTOR inhibitor when said subject’s sample is classified as containing neuroendocrine tumor cells.  The classification step only classifies pancreatic neuroendocrine tumor cells and the administering step does not recite how administering is occurring, does the administering occur to the tumor to the subject or some other way.  The amendment to the claim does not overcome the rejection of record.  If the claims were amended to the following this would overcome the rejection of record:
A method for treating a pancreatic neuroendocrine tumor in a subject, said method comprising:
determining mRNA expression levels of four sequences consisting of ELAVL4, CADPS, RGS17 and KCNJ11 in a sample obtained from said subject;
comparing said ELAVL4, CADPS, RGS17 and KCNJ11 expression levels to expression levels of ELAVL4, CADPS, RGS17 and KCNJ11 in a known reference specimen, wherein said reference specimen is a known pancreatic neuroendocrine tumor;
classifying the sample as containing pancreatic neuroendocrine tumor cells based on detecting ELAVL4, CADPS, RGS17 and KCNJ11 expression levels that are positively correlated to said expression levels of ELAVL4, CADPS, RGS17 and KCNJ11 in said reference specimen; and
administering a tyrosine kinase or mTOR inhibitor to the subject after the sample from the subject has been classified as containing pancreatic neuroendocrine tumor cells.


Claim Rejections - 35 USC § 112- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This rejection was previously presented and has been rewritten to address the amendment to the claims.
The amendment to the claim 1, reciting “administering tyrosine kinase or mTOR inhibitor when said sample is classified as containing neuroendocrine tumor cells” changes the scope of the claim and administering tyrosine kinase and mTOR inhibitor when said sample is classified as containing neuroendocrine tumor cells is not supported in the specification and raises the issue of new matter.  The specification teaches a method that comprises distinguishing metastatic pancreatic endocrine tumor and method may comprise identifying, selecting, providing a recognized therapy such as tyrosine kinase and mTOR inhibitors specifically recognized for pancreatic tumors (see pg. 5, lines 7-11).  The specification does not teach tyrosine kinase and mTOR inhibitor therapy for any other neuroendocrine carcinomas except pancreatic tumors.  The specification further teaches given a diagnosis, administration of an appropriate anti-tumor agent or therapy or withholding or alteration of an anti-tumor agent or therapy may be used to treat cancer classified as neuroendocrine tumor/cancer (see page 6, lines 4-9).  The instant disclosure does not provide support for treating the genus of neuroendocrine tumors or the recited neuroendocrine tumors within claim 1 with tyrosine kinase and mTOR inhibitors.  The instant disclosure only supports tyrosine kinase and mTOR inhibitor therapy for pancreatic neuroendocrine carcinomas.  As such the recitation of administering tyrosine kinase or mTOR inhibitor when said sample is classified as containing neuroendocrine tumor cells is new matter.  
Response to Arguments
The response traverses the rejection on pages 6-7 of the remarks mailed 03/04/2022.  The response asserts that the claims have been amended to overcome the rejection.  The response asserts that claim 1 now recites a method of treating a pancreatic neuroendocrine tumor comprising administering a tyrosine kinase or mTOR inhibitor.  This response has been reviewed but not found persuasive.  The administering step is not limited to administering to the subject a tyrosine kinase or mTOR inhibitor after the sample from the subject has been classified as containing pancreatic neuroendocrine tumor cells.  The claim recites administering a tyrosine kinase or mTOR inhibitor when said subject’s sample is classified as containing neuroendocrine tumor cells.  While the preamble recites  method for treating pancreatic neuroendocrine tumor in a subject the administering step does not recite under what conditions the tyrosine kinase or mTOR inhibitor is administered and it encompasses when said subject sample is classified as containing any neuroendocrine tumor cell which the disclosure does not support.  The disclosure does have support for administering to the subject a tyrosine kinase or mTOR inhibitor after the sample from the subject has been classified as containing pancreatic neuroendocrine tumor cells and the scope of the claims to encompass these limitations would overcome the rejection of record. 



Conclusion
No claims are allowable.
Claim 1 would overcome the rejection of record with the following amendment: 
A method for treating a pancreatic neuroendocrine tumor in a subject, said method comprising:
determining mRNA expression levels of four sequences consisting of ELAVL4, CADPS, RGS17 and KCNJ11 in a sample obtained from said subject;
comparing said ELAVL4, CADPS, RGS17 and KCNJ11 expression levels to expression levels of ELAVL4, CADPS, RGS17 and KCNJ11 in a known reference specimen, wherein said reference specimen is a known pancreatic neuroendocrine tumor;
classifying the sample as containing pancreatic neuroendocrine tumor cells based on detecting ELAVL4, CADPS, RGS17 and KCNJ11 expression levels that are positively correlated to said expression levels of ELAVL4, CADPS, RGS17 and KCNJ11 in said reference specimen; and
administering a tyrosine kinase or mTOR inhibitor to the subject after the sample from the subject has been classified as containing pancreatic neuroendocrine tumor cells.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/W-F from 10a-3p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634